Plaintiff appeals from a final judgment of the Supreme Court dismissing the complaint herein for an accounting as entered upon the decision of an Official Referee. As we read the record it presents nothing but questions of fact and the decision dismissing the complaint is supported by cogent evidence. The defendants, who are brothers, operated a substantial potato crop business. They testified frankly that they offered to take the plaintiff, another brother, into the partnership but no details were agreed upon and the matter was left for a trial period during the summer of 1946. During this summer the plaintiff was given a drawing account, the right to sign firm checks and his automobile expenses were paid by the firm. Plaintiff had never worked on a farm and had been admitted to the Bar in England, France and Germany, while in military service. It is clear that neither he nor the defendants were certain whether he was really qualified to become or wanted to be a potato farmer in northern Hew York. Indeed, after the trial period he testified that he could not see that it would work out and he was going to leave the partnership. In addition to this testimony there is also evidence that he unqualifiedly renounced any interest he may have had in the partnership. This analysis of course is based upon the theory that there was a real partnership but the Referee would have been justified in dismissing the complaint upon the basis that plaintiff’s alleged version of an agreement was too indefinite as a matter of law to constitute an enforeible contract. Judgment affirmed, without costs. Foster, P. J., Bergan, Halpern and Gibson, JJ., concur.